PER CURIAM.
Our jurisdiction in this venue case rests upon the existence of a conflict of opinions, Article 1728, § 2 and Article 1821, § 5, Vernon’s Annotated Civil Statutes. None of the cases cited in the Petition for Writ of Error present a conflict, and hence we have no jurisdiction. In the absence of jurisdiction, this Court neither approves nor disapproves the opinion of the Court of Civil Appeals, 441 S.W.2d 658 with reference to the holding that the order of the trial court was an order modifying custody rather than an order modifying visitation rights of the father.
The application for writ of error is accordingly dismissed for want of jurisdiction.